EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	IN THE CLAIMS:

	In claim 1, line 7, “the output shaft” has been replaced with --an output shaft-- to provide a proper antecedent basis for the shaft.
In claim 2, line 1, after “claim 1,” --wherein-- has been inserted for claim clarity.
In claim 3, line 1, after “claim 2,” --wherein-- has been inserted for claim clarity.
In claim 3, line 2, “fixing” has been replaced with --fixed-- for claim clarity.
In claim 4, line 1, after “claim 1,” --wherein-- has been inserted for claim clarity.
In claim 5, line 1, after “claim 1,” --wherein-- has been inserted for claim clarity.
In claim 6, line 1, after “claim 5,” --wherein-- has been inserted for claim clarity.
	In claim 7, line 3, “and” has been replaced with –-wherein-- for claim clarity.
In claim 7, line 3, “the forward” has been replaced with --a forward-- to provide a proper antecedent basis for the limit positions.
In claim 7, line 4, “switch” has been replaced with --switches-- to correct a typographical error.
Reasons for Allowance

The prior art does not anticipate, nor make obvious, a racquet stringing machine including the combination of a transmission rack with a plurality of guide rods that allow the sliding block to slide along the guide rods and is considered to be a nonobvious improvement over the screw 8 in CN 202942616.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should  be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.

The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/              Primary Examiner, Art Unit 3711